—Consolidated proceedings as follows: *977Proceeding No. 1 is to invalidate petitions designating the following respondents as candidates in the Republican Party Primary Election to be held on June 23, 1970: Sidney B. Levitt for nomination for the public office of Member of the Assembly for the 40th Assembly District, Kings County; William H. Kurland and Fay Haieken for the Party position of Member of the State Committee, Male and Female respectively, for the 40th Assembly District, Kings County; and Pasquale DeBlasi, Jr., Maurice Brill, Irwin A. Rosenberg and Samuel Rubin for the Party position of Delegate to the Republican Judicial Convention, 2d Judicial District, for the 40th Assembly District, Kings County. Proceeding No. 2 is to validate the petitions designating said candidates for the said Party position of Member of the State Committee. The appeal is by petitioners in Proceeding No. 1, who are respondents in Proceeding No. 2, from a judgment of the Supreme Court, Kings County, entered June 5, 1970, which dismissed Proceeding No. 1 and granted the petition in Proceeding No. 2. Judgment affirmed, without costs. No opinion. Rabin, Acting P. J., Munder, Martuscello, Latham and Benjamin, JJ., concur.